PER CURIAM:
Daniel Johnson Willis seeks to appeal the district court’s order denying his motion for appointment of counsel. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Willis seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See Miller v. Simmons, 814 F.2d 962, 967 (4th Cir.1987) (an order denying appointment of counsel is not reviewable by interlocutory appeal). Accordingly, we deny Willis’s motion for leave to proceed in forma pauperis and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED